Citation Nr: 1335956	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-46 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for nerve deficiency to the right quadriceps.

2. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with residuals of compression fracture L1 with deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing has been associated with the claims folder.  

In October 2011, the Board remanded the issue for further development.  

When this matter was before the Board in September 2012, the Board denied a rating in excess of 50 percent for the residuals of the Veteran's compression fracture at L1 with deformity (low back disability) as well as to an evaluation in excess of 10 percent for the Veteran's nerve deficiency to the right quadriceps (right lower extremity disability) and granted a separate 10 percent rating his left lower extremity residuals (left lower extremity disability).  

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  At the Court, the Veteran indicated that he no longer wished to continue the appeal seeking a rating in excess of 50 percent for his low back disability but challenged the separate 10 percent ratings for his right lower extremity and left lower extremity impairment.  In an August 2013 order, the Court granted the parties' joint motion for remand, vacating the Board's September 2012 decision insofar as it adjudicated entitlement to separate 10 percent ratings and no more for his right lower extremity and left lower extremity impairment and remanded the case for compliance with the terms of the joint motion.

The Board that the record, including the paper file, Virtual VA and VBMS, shows that the grant of benefits for the Veteran's left lower extremity impairment has not been implemented yet, and appropriate action should be taken to ensure implementation of the grant.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 joint motion for remand, the parties determined that the Board did not adequately address why the Veteran's lower extremity neurological symptoms manifested to only a mild level of severity.  In light of the parties' agreement, the Veteran's contentions and the state of the record, the Board finds that a VA examination is necessary to determine the extent and severity of the Veteran's right and left lower extremity neurologic impairment.  Thus, the Board must remand this matter for compliance with the Court's August 2013 date order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his current lower extremity symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding the lower extremities.  The examiner should review the claims file and report the current extent and severity of the Veteran's neurological impairment of the left and right lower extremities.  The examiner should specifically note which nerves are involved and find whether the Veteran's symptoms are mild, moderate, or severe.  The examiner should address all neurological symptoms to include radicular pain, numbness, weakness, etc.  

All findings and conclusions should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

